Case 2:18-cr-20128-SJM-DRG ECF No. 185 filed 10/28/19        PageID.3400   Page 1 of 25
                               Sentencing • Wednesday, December 5, 2018
                                                                                          1

     1                         UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
     2                               SOUTHERN DIVISION
     3
          UNITED STATES OF AMERICA,
     4
                               Plaintiff,
     5    vs.                                         Case No. 18-20128
                                                      Hon. Stephen J. Murphy, III
     6    D-5 ODELL ORTEGA,
     7                      Defendant.
          ______________________________/
     8
                                            SENTENCING
     9
                      BEFORE THE HONORABLE STEPHEN J. MURPHY, III
    10                        United States District Judge
                         Theodore Levin United States Courthouse
    11                        231 West Lafayette Boulevard
                                Detroit, Michigan 48226
    12                        Wednesday, December 5, 2018
    13    APPEARANCES:
    14    For the Plaintiff                   KEVIN MULCAHY
          United States of America:           U.S. Attorney's Office
    15                                        211 W. Fort Street
                                              Suite 2001
    16                                        Detroit, Michigan 48226
                                              313-226-9713
    17
          For the Defendant                   JOSEPH R. ARNONE
    18    Odell Ortega:                       Arnone Law, PLLC
                                              10 South Main Street
    19                                        Suite 403
                                              Mount Clemens, Michigan 48043
    20                                        586-777-7720
    21

    22

    23
                To obtain a certified copy of this transcript, contact:
    24              Linda M. Cavanagh, CSR-0131, RDR, RMR, CRR, CRC
                                Official Court Reporter
    25                 (313) 234-2616 • www.transcriptorders.com


                                    USA v D-5 Odell Ortega • 18-20128
Case 2:18-cr-20128-SJM-DRG ECF No. 185 filed 10/28/19        PageID.3401   Page 2 of 25
                               Sentencing • Wednesday, December 5, 2018
                                                                                          2

     1                                 TABLE OF CONTENTS
     2                                                                        Page
     3    SENTENCING:
     4    Allocution by Mr. Arnone.............................5
          Allocution by Defendant Odell Ortega.................8
     5    Allocution by Mr. Mulcahy...........................13
          Comments by the Court...............................19
     6    Sentence of the Court...............................21
     7

     8

     9

    10
                                              EXHIBITS
    11
          Identification                                       Offered      Received
    12
          NONE
    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25



                                    USA v D-5 Odell Ortega • 18-20128
Case 2:18-cr-20128-SJM-DRG ECF No. 185 filed 10/28/19        PageID.3402   Page 3 of 25
                               Sentencing • Wednesday, December 5, 2018
                                                                                          3

     1               Detroit, Michigan
     2               Wednesday, December 5, 2018
     3                                        _ _ _
     4               (Proceedings commenced at 3:32 p.m., all parties
     5               present)
     6               THE CLERK: Court calls Case No. 18-10128, United
     7    States of America versus Odell Ortega.
     8               Counsel, state your appearances.
     9               MR. ARNONE: Good afternoon, Your Honor. May it
    10    please the Court, Joseph Arnone on behalf of Mr. Ortega.
    11               THE COURT: Greetings, Mr. Arnone.
    12               MR. MULCAHY: Good afternoon again, Your Honor.
    13    Kevin Mulcahy for the United States.
    14               THE COURT: Okay. Good afternoon, Mr. Mulcahy.
    15               And let me turn initially to Mr. Ortega, the
    16    defendant, and I'll ask you, sir, whether or not you have had
    17    an opportunity to go over the Pre-Sentence Report in the case
    18    with your lawyer and to discuss it and any objections that were
    19    made to it.
    20               DEFENDANT ORTEGA: Yes, I've had a chance to review
    21    it and we have no objections, Your Honor.
    22               THE COURT: Okay. All right. Very good. The
    23    defense nor the government filed objections to the report.
    24               Is there anything you'd like to say at this time, Mr.
    25    Arnone, as to the appropriate -- or excuse me, as to the


                                    USA v D-5 Odell Ortega • 18-20128
Case 2:18-cr-20128-SJM-DRG ECF No. 185 filed 10/28/19        PageID.3403   Page 4 of 25
                               Sentencing • Wednesday, December 5, 2018
                                                                                          4

     1    modification, correction, deletion or any other errors in the
     2    probation officer's report that you haven't already addressed?
     3               MR. ARNONE: No, Your Honor.
     4               THE COURT: Mr. Mulcahy?
     5               MR. MULCAHY: No, Your Honor.
     6               THE COURT: Okay. The probation officer's
     7    Pre-Sentence Report then will be factually considered the
     8    findings of the Court for purposes of this hearing only. The
     9    Offense Level is 43, the Criminal History Category is I. That
    10    results in an advisory guideline range of life in prison. That
    11    matches up with the Plea Agreement provision. And I do
    12    recognize the government has a different sentence memorandum or
    13    a sentence recommendation which they will get to in one moment.
    14               There is no forfeiture relevant to this defendant.
    15               Mr. Mulcahy will state the restitution amount when he
    16    takes the microphone and addresses the Court.
    17               The victims of the crime committed by Mr. Ortega have
    18    spoken to the Court at length earlier today and were also heard
    19    in the context of a lengthy victim impact statement and a
    20    number of addenda to the government's sentence memoranda which
    21    Mr. Ortega and all the other defendants in the case have been
    22    provided with.
    23               Fine would be superfluous in light of special
    24    assessments and restitution, and given defendant's limited
    25    financial resources, I will not order one.


                                    USA v D-5 Odell Ortega • 18-20128
Case 2:18-cr-20128-SJM-DRG ECF No. 185 filed 10/28/19        PageID.3404   Page 5 of 25
                               Sentencing • Wednesday, December 5, 2018
                                                                                          5

     1                And so therefore it is time now for me to recognize
     2    Mr. Arnone on behalf of Mr. Ortega for any remarks he'd like to
     3    make on behalf of his client. I do note the preparation and
     4    filing on November 29 of a fine sentence memorandum from Mr.
     5    Arnone. I'm familiar with that and happy to hear anything else
     6    you'd like to say now. Go right ahead.
     7                MR. ARNONE: Thank you, Your Honor.
     8                Your Honor has touched on a great deal of topics that
     9    I had planned to address in my sentencing, so you've cut my
    10    time to speak down greatly, Judge.
    11                THE COURT: Okay. Well, I'm happy to hear that. Go
    12    ahead.
    13                MR. ARNONE: I ask that you don't hold that as a
    14    reflection as to the severity of this case or how my client
    15    views it because the Court has made a very interesting inquiry,
    16    which is why defendants with no contact with the criminal
    17    justice system who appear to have an otherwise normal
    18    upbringing would engage in this.
    19                I've spoken with my client in great detail about this
    20    and I've heard words thrown around like addiction. This, in my
    21    client's own admission, is not just an addiction, Judge; it's a
    22    sickness.
    23                THE COURT: Mm-hmm.
    24                MR. ARNONE: And I have tried to distinguish him from
    25    the other defendants who have been sentenced here today, and


                                    USA v D-5 Odell Ortega • 18-20128
Case 2:18-cr-20128-SJM-DRG ECF No. 185 filed 10/28/19        PageID.3405   Page 6 of 25
                               Sentencing • Wednesday, December 5, 2018
                                                                                          6

     1    one -- one factor does stand out, which is he does not stand
     2    before the Court asking that he -- or recognizing that he is
     3    responsible for just the harm that he has committed. He
     4    understands that he has participated in an enterprise and that
     5    together they are all responsible for the immeasurable amount
     6    of harm that occurred in this case. That is about as plain and
     7    as blunt as I can put it, Judge.
     8               And for someone who, as you I'm sure have noticed
     9    from the letters that were written by his family, this is a
    10    person who was brought up with morals and with decency and who
    11    knew better, and the only way that we can come to some kind of
    12    rationalization as to how this occurred was that he disregarded
    13    the harm that was going to occur.
    14               And I have since this case -- since being assigned to
    15    this case, I've recognized signs of an acceptance of that harm
    16    not just to the young girls that he spoke with in chat rooms
    17    but the other victims in this case: the parents, the friends,
    18    the teachers. All of them are recognized by Mr. Ortega as
    19    victims of his crimes, and I think he never had any clue how
    20    far his net was going to be cast when he engaged in this
    21    conduct.
    22               And so that comprehension leads him to a great deal
    23    of remorse and that is going to cause him pain. It is in no
    24    way, shape or form comparable to the pain that the victims
    25    incurred, but it is put forth as an acknowledgement in the


                                    USA v D-5 Odell Ortega • 18-20128
Case 2:18-cr-20128-SJM-DRG ECF No. 185 filed 10/28/19        PageID.3406   Page 7 of 25
                               Sentencing • Wednesday, December 5, 2018
                                                                                          7

     1    hopes that if it is even just a drop of closure in the canyon
     2    of harm that has occurred here, I believe that it merits some
     3    mentioning, because he will suffer, though nowhere near what he
     4    should in the eyes of the victims. And Your Honor, whatever
     5    harm befalls him in prison he will know will be the result of
     6    the harm that he has committed. That he is not remorseful for
     7    his apprehension, he is not remorseful because he broke the
     8    law. He is remorseful for the harm that has occurred.
     9               And that is the only true reflection of I think what
    10    merits a departure from the guideline or the advisory guideline
    11    range short of any sort of disparity of sentencing, and I won't
    12    go through that because I've addressed it in my sentencing
    13    memorandum.
    14               THE COURT: Yes, sir.
    15               MR. ARNONE: But, Your Honor, that is really where I
    16    see my client is making a genuine acceptance of responsibility
    17    and an acknowledgement, a true acknowledgement of the harm that
    18    occurred as a result of these crimes. This is not a child
    19    pornography case, this is a Child Exploitation Enterprise case.
    20    And I do feel that that distinguishes my client in this case
    21    because he has made that reconciliation and he will live with
    22    it for rest of his life. The harm that he has caused his
    23    victims, the harm that he has caused his family, the harm that
    24    has occurred, he will never know the fullest -- full extent of
    25    that, and I think he understands that portion of it, Judge, and


                                    USA v D-5 Odell Ortega • 18-20128
Case 2:18-cr-20128-SJM-DRG ECF No. 185 filed 10/28/19        PageID.3407   Page 8 of 25
                               Sentencing • Wednesday, December 5, 2018
                                                                                          8

     1    so I think it makes his acceptance of responsibility truly
     2    genuine.
     3               Thank you, Your Honor.
     4               THE COURT: Well said. Thank you very much, Mr.
     5    Arnone, and thanks again for your representation and hard work
     6    on the file as well.
     7               Now, Mr. Ortega, of course you have the opportunity
     8    to speak to the Court on your own behalf as to anything you'd
     9    like to say in addition to the sentencing memorandum or to the
    10    letters that I've read, and I'd be very happy to hear from you
    11    now. Go right ahead.
    12               DEFENDANT ORTEGA: Greetings, Your Honor. My name is
    13    Odell Arturo Ortega and I confess that I am guilty of the
    14    charge that is being filed against me. I engaged in a criminal
    15    enterprise to coerce and entice minors for the purpose of
    16    creating child pornography, and I've thought of how to put to
    17    words what exactly it is that led me to engage in this
    18    despicable activity. I believe that perhaps through
    19    understanding, it may be a building block towards helping the
    20    survivors of this crime just rebuild their lives. So I -- I
    21    thought of what it is that exactly led me to -- to commit these
    22    hideous crimes.
    23               I can't claim ignorance because I was fully aware of
    24    the fact that what I was doing was illegal and morally
    25    repulsive. There was never a moment in which I convinced


                                    USA v D-5 Odell Ortega • 18-20128
Case 2:18-cr-20128-SJM-DRG ECF No. 185 filed 10/28/19        PageID.3408   Page 9 of 25
                               Sentencing • Wednesday, December 5, 2018
                                                                                          9

     1    myself that what I was doing was in any way permissible. That
     2    is why I kept it hidden, because I was ashamed of my actions
     3    and I knew that it was wrong.
     4               I can't claim that I wasn't in control of my mental
     5    faculties because I never abused drugs or alcohol or any other
     6    medication during the time in which I engaged in these
     7    activities. I believe myself to be of sound mind and I believe
     8    that I was fully cognizant during the times that I engaged in
     9    this activity.
    10               I can't claim to have been coerced or misled by
    11    anyone because I have a good, loving family who sacrificed
    12    everything to provide me with a good life. Nobody forced me to
    13    engage in this.
    14               And, Your Honor, I -- I -- I can't claim to have an
    15    addiction because an addiction is defined as something that
    16    is -- that creates a chemical dependency. I did not have a
    17    chemical dependency on -- on pornography.
    18               I can't claim to have a sickness despite the fact
    19    that my actions can only be described as those stemming from a
    20    sick mind because if a person is sick, you have to hate the
    21    sickness and not the disease. To say that I was sick would be
    22    to divorce myself from the choice that I had. Every single day
    23    for hours on end I had the choice to click on the little X on
    24    the type right -- top right-hand corner and to not engage. And
    25    so to say that I had a sickness is to not accept the fact that


                                    USA v D-5 Odell Ortega • 18-20128
Case 2:18-cr-20128-SJM-DRG ECF No. 185 filed 10/28/19       PageID.3409   Page 10 of 25
                               Sentencing • Wednesday, December 5, 2018
                                                                                          10

     1     I had a choice.
     2                Every single day was an opportunity at best to report
     3     the ongoing crime that I was witnessing and partaking of or, at
     4     worst, to not engage in it, and in each instance I chose the
     5     selfish path; I chose to engage in it.
     6                Your Honor, I can only account for my actions in the
     7     following way. I was perverse, I was corrupt and I was
     8     inconscionable [sic]. There was nothing in my past or in my
     9     life which could have led to my actions. I am fully to blame.
    10     This is something that I want to stress because after hearing
    11     the testimony from some of the survivors, one of the things
    12     that struck me is their wish to have never entered these
    13     websites, their unwillingness to continue to use computers.
    14     And I want to stress that it was in no way their fault. They
    15     were minors, I was the adult in the situation. It was my
    16     responsibility to behave with respect of the law and with
    17     respect to human dignity, and in every instance I failed, Your
    18     Honor. That is just something that I want to stress, that it
    19     is my fault completely and it is not their fault.
    20                I am grateful to the prosecution and to the Federal
    21     Bureau of Investigation for identifying the victims so that
    22     they can be provided with the counseling necessary to rebuild
    23     and heal and so that they can be here to have their voices
    24     heard. I am eternally grateful for the work that you have done
    25     in identifying the survivors and -- and I'm sorry to have given


                                    USA v D-5 Odell Ortega • 18-20128
Case 2:18-cr-20128-SJM-DRG ECF No. 185 filed 10/28/19       PageID.3410   Page 11 of 25
                               Sentencing • Wednesday, December 5, 2018
                                                                                          11

     1     you such an arduous task. I place my trust in the government
     2     completely that they will be afforded any aid in any avenue
     3     necessary in rebuilding.
     4                I commend the bravery of the survivors in coming
     5     forward and in traveling so far to witness justice be done here
     6     today and to ensure that their voices be heard. You showed
     7     bravery in stepping forward to take a stand against injustice.
     8     Where you were brave, I was a coward. I hid behind a veil of
     9     anonymity. You showed honesty in stepping forward and facing
    10     the ugly truth of this crime. Where they were honest, I was
    11     dishonest. I chose to hide the truth selfishly because I was
    12     in fear of the repercussions that would befall me. I should
    13     not have had to rely on the strength and on the conviction of
    14     people so young and those who were innocent. I knew better.
    15                I'm sorry for every bit of harm that I have inflicted
    16     both to the survivors and to their families and to all those
    17     who love them. I pray that everything will be restored that I
    18     have taken from you, whether it be the peace of mind, your
    19     ability to trust in people or the knowledge that you are not at
    20     fault. Today you help bring justice not just for yourselves
    21     but for the many people who couldn't be here today. You are
    22     true superheroes and I thank you.
    23                Your Honor, I am grateful for the opportunity to be
    24     corrected. I will serve my time remembering the pain that I
    25     have caused to the victims and hoping and praying every single


                                    USA v D-5 Odell Ortega • 18-20128
Case 2:18-cr-20128-SJM-DRG ECF No. 185 filed 10/28/19       PageID.3411   Page 12 of 25
                               Sentencing • Wednesday, December 5, 2018
                                                                                          12

     1     day that everything that I took from them will be restored.
     2     Thank you.
     3                THE COURT: All right. Thank you very much. Now,
     4     hold on just a minute, Mr. -- you can come on up, Mr. Mulcahy.
     5     Let's put aside just for a moment the sentence, the report.
     6     It's very rare, in fact remarkable, to have an individual make
     7     a statement like the one you did, okay? It's very rare, if not
     8     remarkable, for a person to come in and accept complete
     9     responsibility.
    10                I'm not one to correct or psychologize with
    11     defendants, but I want you to know there was a reason why you
    12     didn't hit the X, okay, and there was psychological dependency
    13     and other things that were created here, and that's going to be
    14     part of the challenge you have to face in terms of correction,
    15     overcoming and getting better.
    16                And you said a number of, again, fairly remarkable
    17     things about the agents, the prosecutors, the Court and the
    18     victims, the types of things we don't hear around here very
    19     much. But you need to take those noble desires and incentives
    20     and pair them with an effort to understand and get better and
    21     learn by what you did, okay, and then you -- you can finish
    22     this out on -- on a winning note.
    23                Do you understand what I'm saying?
    24                DEFENDANT ORTEGA: I do understand that, Your Honor.
    25                THE COURT: All right. Thank you, Mr. Ortega,


                                    USA v D-5 Odell Ortega • 18-20128
Case 2:18-cr-20128-SJM-DRG ECF No. 185 filed 10/28/19       PageID.3412   Page 13 of 25
                               Sentencing • Wednesday, December 5, 2018
                                                                                          13

     1     appreciate your words.
     2                And that does not in any way preclude the sentencing
     3     recommendation of the United States or anything that I want to
     4     do with sentencing, but it does react in some direct way to the
     5     rather extraordinary remarks that Mr. Ortega just made.
     6                Go right ahead, Mr. Mulcahy.
     7                MR. MULCAHY: Thank you, Your Honor.
     8                I concur with the Court that Mr. Ortega has shown
     9     true remorse here and some of his words are -- are very
    10     impactful.
    11                Also impactful obviously is the crimes that he has
    12     committed. Mr. Ortega is -- is a different type of defendant
    13     than some of the others. His conduct was extraordinary even
    14     among this group. We've placed him with the sentencing
    15     recommendation of 50 years, which puts him right at the top or,
    16     excuse me, near the top, and we do so for good reasons. Like
    17     his counterparts, he was a talker on the website, he spoke with
    18     the girls. He used awful language, he asked them to do awful
    19     things, and I won't go over those again. He was also a hunter
    20     like several of the other gentlemen that have been sentenced
    21     here today and will be tomorrow.
    22                But I told you at the beginning that he was
    23     different, and he was different for a couple of reasons. One
    24     is he was the recorder for the group, and not necessarily just
    25     for the group but for his own sexual interests.


                                    USA v D-5 Odell Ortega • 18-20128
Case 2:18-cr-20128-SJM-DRG ECF No. 185 filed 10/28/19       PageID.3413   Page 14 of 25
                               Sentencing • Wednesday, December 5, 2018
                                                                                          14

     1                The recovery of the devices from Mr. Ortega's home
     2     led to a review that was staggering for the FBI. We noted in
     3     our sentencing memorandum that there were over -- almost 5,000
     4     child pornography videos, more than 20,000 images, and that if
     5     someone were to sit down and watch all of the child pornography
     6     videos on Mr. Ortega's devices, it would take them more than
     7     50 days.
     8                But what I neglected to include was that those are
     9     child pornography videos. In other words, they meet the strict
    10     definition of child pornography by the -- that Congress has
    11     laid out. But there were more than -- almost 3,000 hours of
    12     additional videos that would not meet the definition of child
    13     pornography but would certainly be child exploitive. These
    14     would be videos of the group talking with girls and asking them
    15     to let's say strip down to their underwear or maybe remove
    16     their bra or something that would not amount to child
    17     pornography as defined by Congress but is certainly exploitive.
    18     Those videos, if someone were to sit and watch them on a
    19     24 hours a day, would take more than 120 days to watch. So Mr.
    20     Ortega's collection was astounding in its volume.
    21                It was also meticulously organized as we put in our
    22     sentencing memo, organized by girl's name and sexual act
    23     engaged in, dates, all kinds of information. For -- for some
    24     victims he even put the real city that these girls lived in as
    25     sort of I guess to memorialize that.


                                    USA v D-5 Odell Ortega • 18-20128
Case 2:18-cr-20128-SJM-DRG ECF No. 185 filed 10/28/19       PageID.3414   Page 15 of 25
                               Sentencing • Wednesday, December 5, 2018
                                                                                          15

     1                THE COURT: Well, he actually met up with a victim,
     2     right? I mean --
     3                MR. MULCAHY: That is correct, Your Honor.
     4                THE COURT: -- are you going to say anything about
     5     that? Go ahead.
     6                MR. MULCAHY: There was -- Mr. Ortega is different in
     7     another way in that unlike virtually anyone else in the group,
     8     he met up with -- with a particular victim. This is Minor
     9     Victim 10. Now, to be clear, he met up with her after she
    10     turned the age of 18.
    11                THE COURT: Right.
    12                MR. MULCAHY: But she was victimized by this group
    13     while she was underage. He met up with her, paid for the hotel
    14     room that she came to when she came to Miami that they stayed
    15     together in. He had such a special relationship with her that
    16     in the folder of files that contained Minor Victim 10's name,
    17     there was -- it was full of material from various websites,
    18     full of child pornography of this victim, and he even had some
    19     files that he called "Nude for Me." In other words, these were
    20     specially made by Minor Victim 10 for Mr. Ortega.
    21                So close were the two of them that Mr. Ortega, in
    22     what is a tragic irony, wrote a letter of support so that she
    23     could get a therapy dog, a therapy dog she needs of course
    24     because of the actions of Mr. Ortega and his friends.
    25                Meeting up with this victim takes him to a level


                                    USA v D-5 Odell Ortega • 18-20128
Case 2:18-cr-20128-SJM-DRG ECF No. 185 filed 10/28/19       PageID.3415   Page 16 of 25
                               Sentencing • Wednesday, December 5, 2018
                                                                                          16

     1     different than -- than some of the others. But that was not
     2     the only victim. It was the only victim met up with, but there
     3     were other victims that he had a special relationship with.
     4     Minor Victim 21 whose letter the Court heard earlier this
     5     morning remembered him so much that she said, "I needed to see
     6     the name Odell Ortega." You see, Mr. Ortega bought her a
     7     specific lingerie outfit and asked her to wear it and take
     8     pictures and videos of that, which she did. So there was again
     9     a significant relationship there.
    10                Earlier today, Your Honor, we told you that Minor
    11     Victim 18 is in the courtroom with her mother and we read a
    12     brief statement on -- on her behalf. She did not come forward
    13     but I read a brief statement on her behalf. Having spent the
    14     day here, Your Honor, Minor Victim 18's mother wanted to say
    15     some words that were specific about Mr. Ortega, and those had
    16     to do with the effect of Mr. Ortega's actions in particular.
    17     You see, Mr. Ortega actually paid money to Minor Victim 18 so
    18     that she would produce child pornography for him.
    19                Minor Victim 18's mother reports that it has -- this
    20     crime has wreaked havoc on her family, that she has missed
    21     countless school functions, meaning Minor Victim 18, and that
    22     they have bought her a variety of pets to help her cope and to
    23     be sort of there for her at all times even when they can't be.
    24                So the effect I know on the victims the Court has
    25     heard, and I certainly appreciate all that the Court has done.


                                    USA v D-5 Odell Ortega • 18-20128
Case 2:18-cr-20128-SJM-DRG ECF No. 185 filed 10/28/19       PageID.3416   Page 17 of 25
                               Sentencing • Wednesday, December 5, 2018
                                                                                          17

     1     But as Mr. Ortega in particular, I think that the views of
     2     Minor Victim 18's mother are important to share here today.
     3                So I indicated earlier that he was -- he was a --
     4     different. That was because of his role as a recorder and
     5     because as Your Honor pointed out, he met up with girls and had
     6     significant relationships.
     7                By his own admissions, he was on Website A nearly
     8     every day, so his -- the scope of his interaction with the
     9     girls and with the website was extraordinary.
    10                Last thing I'll say about his collection of child
    11     pornography, jumping back to that, was that the content itself
    12     was not limited to the victims in this case undressing or
    13     masturbating on camera. Instead, it -- it was sort of more
    14     wide ranging. It had child pornography involving infants and
    15     toddlers, graphic videos, bestiality videos, even cutting
    16     videos. So the content structure and size of Mr. Ortega's
    17     child pornography collection helped make him stand apart from
    18     the others.
    19                I would note as to the history and characteristics of
    20     this defendant, Your Honor, like the others, he has no criminal
    21     history. But like every one of those defendants when we say
    22     about every defendant today and the ones the Court will hear
    23     tomorrow, the idea that they have no criminal history is -- is
    24     sort of a false equivalency. This is not the kind of case
    25     where an individual committed a crime one time or a couple of


                                    USA v D-5 Odell Ortega • 18-20128
Case 2:18-cr-20128-SJM-DRG ECF No. 185 filed 10/28/19       PageID.3417   Page 18 of 25
                               Sentencing • Wednesday, December 5, 2018
                                                                                          18

     1     times. These men were committing crimes every single day, and
     2     for Mr. Ortega it was every single day between 2010 and 2017.
     3     So while they've never met the criminal justice system before,
     4     they are not people who've made one or two terrible decisions
     5     that were criminal. These men were making criminal decisions
     6     every day.
     7                He is from a good home. He's very smart as the Court
     8     saw today based on his very thoughtful statement. And again,
     9     like the others, he doesn't have a master's degree like some of
    10     the others do, but he did spend a year at a university, does
    11     have an associate's degree, and he used all of that education
    12     indication to manipulate girls.
    13                Lastly, Your Honor, I just want to talk for just a
    14     brief second about deterrence. Your Honor has mentioned
    15     deterrence in -- in virtually every sentencing thus far, and I
    16     think it's important in a case like this. And specifically I
    17     know that the part of the defense argument is that while
    18     deterrence is more -- speaks more to the certainty of
    19     imprisonment rather than the length of time, I think in a case
    20     like this those who would prey on our children need to know
    21     that their sentence will be measured in decades, not in years.
    22     And so I think deterrence is very important in a case like
    23     this.
    24                All that being said, especially given Mr. Ortega's
    25     unique actions in the case, it puts him right at the top, and


                                    USA v D-5 Odell Ortega • 18-20128
Case 2:18-cr-20128-SJM-DRG ECF No. 185 filed 10/28/19       PageID.3418   Page 19 of 25
                               Sentencing • Wednesday, December 5, 2018
                                                                                          19

     1     so the government's recommendation has been 50 years for Mr.
     2     Ortega. Thank you.
     3                THE COURT: Okay. All right. Thanks a lot.
     4                MR. MULCAHY: And I should say, Your Honor, one more
     5     thing. That the amount of restitution Your Honor asked me to
     6     speak on --
     7                THE COURT: Yes.
     8                MR. MULCAHY: -- is $110,000 for Mr. Ortega.
     9                THE COURT: Okay. And again, that's $5,000 per
    10     victim by agreement with Mr. Arnone, correct?
    11                MR. ARNONE: Yes, Your Honor.
    12                THE COURT: Okay. All right. Very good. Okay.
    13     Thank you for that, Mr. Mulcahy, and we -- we will proceed to
    14     analyze the 3553(a) factors and state the sentence.
    15                Again, criminality that can hardly be explained, no
    16     convictions whatsoever in Mr. Ortega's background, a steady
    17     employment history, graduate of high school. The family is
    18     quite remarkable. They left Nicaragua in the 80s due to
    19     political unrest, and Mr. Ortega's father speaking out against
    20     injustice, they went to Panama, and financial conditions there
    21     caused them to finally end up in South Florida.
    22                As Mr. Mulcahy noted, Mr. Ortega speaks
    23     extraordinarily well. He has an associate's degree and some
    24     post-education of that.
    25                No physical health issues, no mental health


                                    USA v D-5 Odell Ortega • 18-20128
Case 2:18-cr-20128-SJM-DRG ECF No. 185 filed 10/28/19       PageID.3419   Page 20 of 25
                               Sentencing • Wednesday, December 5, 2018
                                                                                          20

     1     conditions.
     2                He denies a substance abuse history, but I think
     3     addiction and chemical issues that motivate this type of crime
     4     should be explored in prison.
     5                Those factors would merit a sentence below the
     6     guideline range as recognized by the United States and as -- as
     7     I believe. It's rare that I've seen one of these cases, and --
     8     and this one and the last one that we were together on, at
     9     least the government lawyers and I, that you didn't wish you
    10     could -- could start over again without this venture into
    11     extreme criminality for which the defendant deserves the most
    12     serious sentence. You would think that a background like that
    13     would allow Mr. Ortega to really do things to contribute in a
    14     very positive way to his community in South Florida.
    15                The sad fact is that Mr. Ortega was a member of an
    16     online group for quite some time. By his own admission, he
    17     sought out minor females. He engaged them in sexually
    18     inappropriate conduct and he indeed, as we heard earlier,
    19     destroyed many lives. The victims were asked to do the most
    20     unspeakable things on camera or live webcams, which were in
    21     some ways recorded, and as Mr. Ortega and Mr. Mulcahy
    22     mentioned, were categorized in a very thorough and organized
    23     way in his home.
    24                I'm very troubled about the engagement with some of
    25     the victims, as anybody would be. That obviously evidences the


                                    USA v D-5 Odell Ortega • 18-20128
Case 2:18-cr-20128-SJM-DRG ECF No. 185 filed 10/28/19       PageID.3420   Page 21 of 25
                               Sentencing • Wednesday, December 5, 2018
                                                                                          21

     1     taking of the behavior to the next level, and while not
     2     surprising, it is extremely alarming. And I think an
     3     appropriate sentence would prohibit and deter personally that
     4     sort of conduct so that the victims of this case can go about
     5     their recovery realizing that they're not going to be harmed by
     6     Mr. Ortega, and again, throughout our culture I would hope
     7     would say when we see offers to get involved online with
     8     inappropriate websites or with minors, we not only click on the
     9     X, to quote Mr. Ortega, but we -- we call law enforcement as
    10     well to try to clean this problem up.
    11                Therefore, pursuant to the Sentence Reform Act of
    12     1984, the Court, having considered the guidelines and factors
    13     contained in 18 USC, Section 3553(a) that I just went over,
    14     will hereby commit the defendant Odell Ortega to the custody of
    15     the us Bureau of Prisons for a term of 450 months.
    16                Upon release from imprisonment, the defendant shall
    17     be placed on supervised release for five years.
    18                He must pay a special assessment of a hundred dollars
    19     that will be due immediately, and he must pay a $5,000
    20     assessment for the Justice of Victims Trafficking Act from
    21     2015. No interest or penalties on any of these obligations.
    22                There will be a restitution order in the amount of
    23     $110,000 payable to the victims of this offense by stipulation
    24     and agreement of counsel. That won't accrue interests or
    25     penalties as -- either.


                                    USA v D-5 Odell Ortega • 18-20128
Case 2:18-cr-20128-SJM-DRG ECF No. 185 filed 10/28/19       PageID.3421   Page 22 of 25
                               Sentencing • Wednesday, December 5, 2018
                                                                                          22

     1                Now, while in custody, Mr. Ortega must participate in
     2     the Inmate Financial Responsibility Program, IFRP. I'm aware
     3     of the requirements of the program and I approve the payment
     4     schedules of the program and hereby order the defendant's
     5     compliance with it.
     6                No fine, no -- excuse me -- yeah, no fine, no costs
     7     of incarceration and no costs of supervision due to the
     8     defendant's lack of financial resources to pay the same.
     9                The defendant -- or excuse me, the mandatory drug
    10     testing condition will be suspended based on the Court's
    11     determination that the defendant poses a low risk of substance
    12     abuse, but I do recommend screening and treatment for alcohol
    13     addiction while in jail or, excuse me, federal prison.
    14                One of the lines -- I'm sure the Bureau of Prisons
    15     will pick up on this. One of the lines I saw in there indicate
    16     that -- as well as the dialogue we've had here today --
    17     indicate that not alcohol addiction, but chemical dependency on
    18     pornography and things of this nature, Sex Anonymous, those
    19     types of programs after screening may very well be appropriate
    20     for this particular defendant.
    21                Strike what I said about drinking. That -- that was
    22     a misstatement by the Court.
    23                Now, prior to his arrest, Mr. Ortega lived in the
    24     Southern District of Florida, and we will transfer his term of
    25     supervised release from here to there for his -- for the


                                    USA v D-5 Odell Ortega • 18-20128
Case 2:18-cr-20128-SJM-DRG ECF No. 185 filed 10/28/19       PageID.3422   Page 23 of 25
                               Sentencing • Wednesday, December 5, 2018
                                                                                          23

     1     duration of his supervision. While on supervision therefore,
     2     Mr. Ortega must abide by the standard conditions adopted by the
     3     U.S. District Court for the Southern District of Florida.
     4                Due to the nature of the instant offense, I will
     5     impose all of the same special conditions verbatim that I put
     6     on Mr. Maire earlier in the proceeding and which I said I would
     7     not repeat, and that would include the three special conditions
     8     regarding financial accountability and restitution.
     9                And that will be the sentence of the Court. Are
    10     there any objections that you'd like to make, Mr. Mulcahy?
    11                MR. MULCAHY: No, Your Honor.
    12                THE COURT: Mr. Arnone, any objections?
    13                MR. ARNONE: No, Your Honor.
    14                THE COURT: Okay. All right. Thank you both very
    15     much.
    16                Then the sentence that I just stated, without
    17     objection, will be imposed.
    18                Mr. Ortega, you have signed a Plea Agreement that
    19     contains the waiver of the right to appeal your sentence. You
    20     certainly may waive that right as part of your Plea Agreement.
    21     If you do as you have here sign such a waiver, those are
    22     enforceable. And if you don't think yours is valid and wish to
    23     go to the Court of Appeals, you have to do that directly.
    24                The defendant will be remanded to the custody of the
    25     marshal for the completion of his sentence.


                                    USA v D-5 Odell Ortega • 18-20128
Case 2:18-cr-20128-SJM-DRG ECF No. 185 filed 10/28/19       PageID.3423   Page 24 of 25
                               Sentencing • Wednesday, December 5, 2018
                                                                                          24

     1                Both parties have copies of the Pre-Sentence Report.
     2     Keep those strictly confidential and we'll send complete copies
     3     to the Bureau of Prisons and the Sentencing Commission.
     4                Anything else from the United States?
     5                MR. MULCAHY: Yes, Your Honor. The government moves
     6     to dismiss the remaining counts in the indictment as to this
     7     defendant.
     8                THE COURT: Okay. All remaining counts as to Mr.
     9     Ortega are dismissed and will be adjudged so in the judgment
    10     and commitment order for the Court's recordation of the
    11     proceedings.
    12                Anything else from Mr. Arnone?
    13                MR. ARNONE: No, Your Honor.
    14                THE COURT: Okay. Thank you for your hard work, both
    15     counsel, on the case. Good luck, Mr. Ortega.
    16                MR. ARNONE: Thank you, Judge.
    17                THE COURT: Okay. All right. It looks like we'll be
    18     in recess for a few minutes and we'll try to get our remaining
    19     defendant up here, okay? All right.
    20                THE CLERK: All rise. Court's now in recess.
    21                (Proceedings concluded at 4:07 p.m.)
    22                                        _ _ _
    23

    24

    25



                                    USA v D-5 Odell Ortega • 18-20128
Case 2:18-cr-20128-SJM-DRG ECF No. 185 filed 10/28/19       PageID.3424   Page 25 of 25
                               Sentencing • Wednesday, December 5, 2018
                                                                                          25

     1                           C E R T I F I C A T I O N
     2                I, Linda M. Cavanagh, Official Court Reporter of the
     3     United States District Court, Eastern District of Michigan,
     4     appointed pursuant to the provisions of Title 28, United States
     5     Code, Section 753, do hereby certify that the foregoing pages 1
     6     through 24 comprise a full, true and correct transcript of the
     7     proceedings held in the matter of United States of America vs.
     8     D-5 Odell Ortega, Case No. 18-20128, on Friday, May 11, 2018.
     9

    10

    11                         s/Linda M. Cavanagh
                               Linda M. Cavanagh, RDR, RMR, CRR, CRC
    12                         Federal Official Court Reporter
                               United States District Court
    13                         Eastern District of Michigan
    14

    15

    16     Date: October 25, 2019
           Detroit, Michigan
    17

    18

    19

    20

    21

    22

    23

    24

    25



                                    USA v D-5 Odell Ortega • 18-20128
